Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election without traverse of Group I (claims 1-7 and 9-15) and species [protein detection; amount of biomarker; COPD; and a combination of three biomarkers (IL13, IL1B and TNF)] in the reply filed on 10/20/2021 is acknowledged.
Claims 1-15 and 21-26 are pending. 
Claims 3, 6, 11-13, and 22 are withdrawn because they are directed to non-elected species.
Claims 3, which depends from claim 1, is withdrawn because the claim does not recite any elected species (i.e. IL13, IL1B and TNF).
Claims 16-20 are cancelled.
Claims 1-2, 4-5, 7-10, 14-15, 21, and 23-26 are under the examination; and the claims are examined under the biomarkers that are protein. 
Claim Objections
Claims 3, 11 and 22 (which are withdrawn) are objected to because of the following informalities:  
The claims recite “INFG” as a gene symbol of “interferon gamma”, however, the gene symbol for “interferon gamma” is identified as “IFNG” (for example, see https://www.genecards.org/cgi-bin/carddisp.pl?gene=IFNG&keywords=infg). The specification also discloses “INFG” as a gene symbol of “interferon gamma”.
Thus, the recitation as “INFG” for “interferon gamma” is considered as typo-error. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-2, 4-5, 7-10, 14-15, 21 and 23-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim does not include additional elements are sufficient to amount to significant more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 
Step 1
Claims 1 and 21 are independent claims. Claims 1 and 21 recite “A method of detecting biomarkers associated with chronic obstructive pulmonary disease (COPD)”.
Therefore, the claim is directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. Claim 1 is directed to the method of detecting biomarkers associated with chronic obstructive pulmonary disease (COPD) through detecting the biomarkers associated with the disease in a sample obtained from an individual. Claim 21 is directed to the method of detecting biomarkers associated with chronic obstructive pulmonary disease (COPD) through measuring the amount of biomarkers in a sample 
Claim 9, which depends from claim 1, recites “wherein the method further comprises comparing the measured amounts with a control value for each of the biomarkers”. This method step could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea (e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) [MPEP 2106.04(a)]. Therefore, the claim 9 is directed to at least once exception which may be termed an abstract idea. That is a mental process. Claim 9 may be termed a law of nature, an abstract idea or both (Step 2A, Prong 1: YES).
Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. Claims 1, 9 and 21 do not recite additional elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions. The element in the claim 1 recites obtaining a sample from an individual, does not integrate the judicial exception because it is a data gathering step.  
Step 2 B 
The claims are evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. 
Claim 1 recites the method step of obtaining a sample from an individual. Claim 1 and its dependent claims 2, 4-5, 8-10, 14 are directed to the method of detecting the biomarkers associate with COPD, that comprises measuring the amount of the biomarkers or the expression of the biomarkers, whereas the biomarkers comprise protein. Claim 21 and its dependent claims 22-24 and 26 are directed to the method of detecting the biomarkers associate with COPD that comprises measuring the amount of protein, whereas the measuring comprises performing immunoassays or mass spectrometry analysis. 
However, these methods well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art cited herein [
Eagan et al. Eur Respir J; 2010; 35: 540–548; Chen et al. Journal of Proteome Research; 2010; 9: 2798–280; Cao et al. The Journal of International Medical Research; 2012; 40: 2231 – 2242; Eickmeier et al. Cytokine; 2010; 50: 152–157; Pastor et al. Int. J. Mol. Sci.; 2013; 14: 3440-3455; Plymoth et al. Clinical Chemistry; 2007; 53; 4: 636 – 644; Zhang et al. Int. J. Mol. Sci.; 2013; 14: 15479-15509 (Review); Rovina et al., Hindawi Publishing Corporation, Mediators of Inflammation; 2013; Article ID 413735: Page 1-9 (Review); Leung et al. PLOS ONE; 2016; 11(8): e0161129: page 1-12; 
The claims are not directed to patent eligible subject matter. 
Claims 7 and 15, which depend from claim 1, further limit the sample; and Claim 25, which depend from claim 21, further limits the individual. Additionally, claims 2 and 10 narrow the scope of the biomarkers associated with COPD. Thus, the limitations of the claims only serve to narrow the scope of the claims. They do not add any additional elements that integrate the judicial exception into a practical application and do not provide significantly more than the recited judicial exception. Thus, the claims are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-9, and 14-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cao (Cao et al. The Journal of International Medical Research; 2012; 40: 2231- 2242).
Claim 1 recites “A method of detecting biomarkers associated with chronic obstructive pulmonary disease (COPD), comprising: obtaining a sample from an individual; and detecting the biomarkers associated with COPD in the sample”.
Claim 4, which depends from claim 1, recites “wherein the detecting comprises measuring an amount of at least one of the biomarkers or detecting mutations in the at least one of the biomarkers”. Claim 8, which depends from claim 1, recites “wherein the detecting comprises measuring expression of at least one of the biomarkers”.
Claim 5, which depends from claim 1, recites “wherein the biomarkers comprise proteins, and wherein the detecting comprises measuring amounts of the proteins”.
Claim 9, which depends from claim 1, recites “wherein the detecting comprises measuring amounts of the biomarkers in the sample; and wherein the method further comprises comparing the measured amounts with a control value for each of the biomarkers”. Claim 14, which depends from claim 9, is directed to the protein biomarker. Claim 15, which depends from claim 14, is directed to the sample.
With regard to claims 1, 4-5, 7-9, and 14-15, claims are directed to detecting biomarkers associated with chronic obstructive pulmonary disease (COPD) that comprises measuring an amount of at least one of the biomarkers (i.e. protein expression).  Biomarkers, IL13, IL1B and TNF, are consonant with the elected species.
Cao teaches a method of measuring levels of inflammatory cells and mediators COPD subjects and healthy control subjects (see p 2232 col 1 para 3 through col 2). claims 7 and 15)
Cao teaches measuring inflammatory mediators including tumor necrosis factor (TNF)-α, IL4, IL2, IL10, Interferon gamma (IFN- gamma), and CXCL8 (IL8 OR Interleukin 8) in serum samples via ELISA (enzyme-linked immunosorbent assay (see p 2233 col 2 para 2, abstract). (Limitation of claims 4 and 8)
Cao also teaches measuring 40 inflammatory mediators including IL-1β (IL1 beta OR IL1B), tumor necrosis factor (TNF)-α, IL4, IL2, IL10, Interferon gamma (IFN- gamma), and CXCL8 (IL8 OR Interleukin 8) in sera from COPD patients and healthy controls via a biotin label-based cytokine antibody array (see p 2233 col 2 para 3, abstract). 
Cao further teaches analyzing serum protein levels via RayBio™ Human Inflammation that includes calculating the relative fold difference represented the amount of cytokine/inflammatory mediator present on the control culture membrane, which was based on the ratio of the mean grey levels in the patient samples to the mean grey levels in control subject samples; and performing statistical analysis of the data (see p 2233 col 2 para 4 through p 2234 col 1-2, abstract). 
Thus, the teachings of Cao show measuring the amount/ expression of protein biomarkers [e.g. IL-1β, TNF-α, TNF-β, IL4, IL10, CXCL8, TFN-gamma which are recited in the claims, IL-1β  and TNF-α are consonant with the elected species] in the samples claims 1, 4-5, 8- 9, 14)
Cao teaches observing a comparable result (e.g. differential expression) of some cytokines and inflammatory mediator profiles in COPD comparted to healthy controls (see abstract, p 2234 col 2 through p 2235 col 1-2, Figure 1).  For example, observing elevated (CXCL8 (i.e. IL8) in COPD patients compared to healthy subjects; OR significantly decreased IL-10 and TNF-β in COPD patients comparted to healthy subjects; OR  (see abstract, p 2234 col 2 through p 2235 col 1-2, Figure 1-3).  
Accordingly, Cao teaches all the limitations of the claims.

Claims 1-2, 4-5, 7-10, 14-15, 21, 23 and 26 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Eickmeier (Eickmeier et al. Cytokine; 2010; 50: 152–157).
With regard to claims 1, 4-5, 7-9, and 14-15, claims are directed to detecting biomarkers associated with chronic obstructive pulmonary disease (COPD) that comprises measuring an amount of at least one of the biomarkers (i.e. protein expression) (see above).
Claims 2 and 10, which depend from claims 1 and 9 (which depends from claim 1), respectively, recite “wherein the biomarkers comprise interleukin 13 (IL 13), interleukin 1 beta (IL1B), and tumor necrosis factor (TNF)”. 
Claims 21 and its depend claims 23, and 26 are directed to a method of detecting biomarkers associated with COPD comprising measuring in a sample obtained from an individual, wherein the biomarkers are protein and comprise interleukin 13 (IL 13), interleukin 1 beta (IL1B), and tumor necrosis factor (TNF).
claims 1 and 21; and claim 2, Eickmeier teaches a method of detecting a complex biomarker profile in order to characterize specific inflammatory patterns in sputum of patients with COPD, and healthy controls; and analyzing the concentrations of the biomarkers (see abstract, p 153 col 1-2)
Eickmeier teaches detecting the concentrations of 9 different cytokines/chemokines including IL-1b, IL-13, and TNF-α in the sputum samples (i.e. liquid sample) via a cytometric bead array (CBA) technology (i.e. an immunoassay as a multiplex assay for measuring proteins) (see abstract, p 153 col 1-2, Table 1). Eickmeier teaches analyzing statistically significant differences between the tested concentrations in the method (p 153 col 2, Figure 1-2, Table 2). (Limitations of claims 4-5, 7-10, 14-15, 23, and 26)
In addition, Eickmeier also teaches observing a significant value of tested biomarkers in COPD compared to that of healthy controls (p 153 col 2 para 5-6, p 155 col 1 para 1, Figure 1-2). For example, observing a significant increased value of IL-13 in COPD patients (0.0 pg/ml, 0–129, p < 0.05) compared to the healthy control group (0.0 pg/ml, 0.0–74.7) (p 155 col 1 para 1, Figure 1-2).
Accordingly, Eickmeier teaches the limitations of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Eickmeier (Eickmeier et al. Cytokine; 2010; 50: 152–157), in view of Pastor (Pastor et al. Int. J. Mol. Sci.; 2013; 14: 3440-3455).
Claims 24 and 25 depend from claim 21. 
As described above, claims 21  is directed to a method of detecting biomarkers associated with COPD comprising measuring in a sample obtained from an individual, wherein the biomarkers are protein and comprise interleukin 13 (IL 13), interleukin 1 beta (IL1B), and tumor necrosis factor (TNF).
With regard to independent claim 21, Eickmeier teaches a method of detecting a complex biomarker profile in order to characterize specific inflammatory patterns in 
Eickmeier teaches detecting the concentrations of 9 different cytokines/chemokines including IL-1b, IL-13, and TNF-α in the sputum samples (i.e. liquid sample) via a cytometric bead array (CBA) technology (i.e. an immunoassay as a multiplex assay for measuring proteins) (see abstract, p 153 col 1-2, Table 1). Eickmeier teaches analyzing statistically significant differences between the tested concentrations in the method (p 153 col 2, Figure 1-2, Table 2). 
In addition, Eickmeier also teaches observing a significant value of tested biomarkers in COPD compared to that of healthy controls (p 153 col 2 para 5-6, p 155 col 1 para 1, Figure 1-2). For example, observing a significant increased value of IL-13 in COPD patients (0.0 pg/ml, 0–129, p < 0.05) compared to the healthy control group (0.0 pg/ml, 0.0–74.7) (p 155 col 1 para 1, Figure 1-2). 
Eickmeier teaches all the limitation of claim 21. 
Claim 24 recites “wherein the measuring comprises performing mass spectrometry analysis”. 
With regard to claim 24, Eickmeier does not teach measuring protein levels in the samples from COPD patients using mass spectrometry analysis.
Claim 25 recites “wherein the individual was previously exposed to inhaled carcinogens”. Eickmeier teaches that cigarette smoking is the main pathological driver of COPD; and other factors including particulates in environmental pollution and exposure to biomass combustion, which may explain why some patients who

With regard to claim 25, Eickmeier does not explicitly describe that COPD patients are previously exposed to inhaled carcinogens, although it can be considered having smokers among COPD patients (i.e. having exposure to inhaled carcinogens) because non-smokers without COPD are served as control group in the method..
Pastor teaches a method of detecting protein biomarkers in broncoalveolar lavage (BAL) in COPD patients to determine the increase risk of developing lung cancer (abstract, p 3448 para 3). 
Pastor teaches observing lung cancer and COPD commonly coexist in smokers and recognizing cigarette smoking as the most important causative factor of COPD and it is associated with more than 90% of lung cancer cases (see abstract, p 3441 para 1). Pastor teaches that COPD is also a major independent risk factor for lung carcinoma, among long-term smokers (p 3441 para 1). Pastor teaches detecting protein biomarkers in BAL obtained from COPD patients, lung cancer patients and control group (without COPD or lung cancer) in the method (see abstract, p 3448 para 3, Table 1). Pastor teaches having smokers and ex-smokers among COPD patients in the method. The teachings of Pastor show having COPD patients who were smokers or ex-smokers, in claim 25)
Pastor teaches measuring protein expression in BAL samples obtained from the COPD patients and control group via separating the proteins into spots by two dimensional polyacrylamide gel electrophoresis (2D-PAGE) and examining by matrix-assisted laser desorption/ionization time of flight mass spectrometry (MALDI-TOF/TOF) (see abstract, p 3442 para 1, p 3448 para 3 through p 3450, Table 2). (Limitation of claim 24)
Pastor teaches identifying a total of 123 protein spots and observing 40 protein spots exhibiting a significant differences between COPD group and the control group (see p 3442 para 1, p 3443, Table 2, Figure 1-3).
Therefore, it would have been prima facie obvious to one having ordinary skills in the art prior to the filing date of the invention, to have included the method of analyzing protein biomarkers using mass spectrometry in COPD patients who had history of smoking, as taught by Pastor, in the method of Eickmeier. Eickmeier teaches detecting a complex biomarker profile in order to characterized specific inflammatory pattern through inflammatory mediators (e.g. IL-13, IL1B and TNF protein concentrations) in sputum samples from COPD patients. Eickmeier teaches measuring the protein concentrations of these biomarkers only using immunoassay, not using mass spectrometry. Eickmeier does not explicitly describe that COPD patients are previously exposed to inhaled carcinogens, as described above. Thus, it would have been obvious to one having skill in the art, to have examined protein expression using mass spectrometry, as taught by Pastor in the method of Eickmeier, because having a 
ny inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/W.T.J./           Examiner, Art Unit 1634                 

/JULIET C SWITZER/           Primary Examiner, Art Unit 1634